Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 3/19/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,674,556 and US       9,277,243 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: a terminal disclaimer has been filed on 3/19/2018 to overcome a non-statutory double patenting over US 9,674,556 and US 9,277,243.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-19 (now renumbered 1-18 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMIR A AHMED/Primary Examiner, Art Unit 2665